IN THE SUPREME COURT OF IOWA
                            No. 94 /05-0581

                       Filed December 15, 2006

STATE OF IOWA,

      Appellee,

vs.

ROBERT EDWIN DOHLMAN,

      Appellant.


      Appeal from the Iowa District Court for Mitchell County, Bryan H.

McKinley, Judge.



      Defendant appeals from a district court finding that he failed to

establish he was a wrongfully imprisoned person. AFFIRMED.



      Judith M. O’Donohoe of Elwood, O’Donohoe, Stochl, Braun &

Churbuck, Charles City, for appellant.



      Thomas J. Miller, Attorney General, William A. Hill, Assistant

Attorney General, and Mark L. Walk, County Attorney, for appellee.
                                           2


WIGGINS, Justice.

       In this case, we must decide whether Robert Dohlman proved he

was a wrongfully imprisoned person under chapter 663A of the Iowa

Code (Supp. 1997). 1        The district court found Dohlman was not a

wrongfully imprisoned person because he did not prove by clear and

convincing evidence that he did not commit the offenses for which he

was convicted, sentenced, and imprisoned or that any person, including

himself, did not commit these offenses. In our review of the record, we

find substantial evidence supports this finding and affirm the judgment

of the district court.
       I. Background Facts and Proceedings.

       In the early morning hours of December 6, 1998, Dohlman’s

vehicle collided with a van driven by Jessica Sweeney.                  The collision

caused the death of her husband and passenger, James Sweeney. The

collision also caused Jessica to suffer a broken vertebra and multiple

fractures in her arm.

       The State charged Dohlman with homicide by vehicle, in violation

of Iowa Code section 707.6A(1); homicide by vehicle, in violation of Iowa

Code section 707.6A(2)(a); and two counts of serious injury by vehicle, in

violation of Iowa Code section 707.6A(4). A jury convicted Dohlman of all

four   charges    and    the   court    sentenced     Dohlman      to    a   term   of

imprisonment.      Although Dohlman appealed his conviction, he began

serving his sentence immediately because under Iowa law he was

ineligible for bail.     See Iowa Code § 811.1(2) (providing a defendant




       Unless otherwise indicated, all citations to Code sections are to the 1997 Iowa
1

Code Supplement.
                                      3


appealing a conviction for a class “B” felony under section 707.6A shall

not be admitted to bail during the pendency of the appeal).

      We transferred Dohlman’s appeal to our court of appeals.             It

reversed his convictions finding there was insufficient evidence to

support a finding that Dohlman was guilty beyond a reasonable doubt.

State v. Dohlman, No. 01-1873, 2002 WL 31882998, at *5 (Iowa Ct. App.

Dec. 30, 2002). The State filed a request for further review, which we

denied.   After serving approximately one year and five months of his

sentence, the State released Dohlman from custody.
      Dohlman then filed an application for entry of order re wrongful

imprisonment under chapter 663A. The district court found Dohlman

did not prove under section 663A.1(2) that he did not commit the

offenses for which he was convicted, sentenced, and imprisoned or that

any person, including himself, did not commit these offenses. Dohlman

now appeals the district court judgment holding he was not a wrongfully

imprisoned person under chapter 663A.

      II. Issue.

      We must decide whether substantial evidence supports the district

court’s determination that Dohlman did not prove the requirements of

section 663A.1(2) by clear and convincing evidence.

      III. Scope of Review.

      This court’s function is not to invalidate the district court’s factual

findings if substantial evidence supports its findings. Fischer v. City of

Sioux City, 695 N.W.2d 31, 33 (Iowa 2005).        We consider evidence as

substantial if a reasonable person would accept the evidence as adequate

to reach the district court’s conclusion. Nash Finch Co. v. City of Cedar

Rapids, 672 N.W.2d 822, 825 (Iowa 2003).                 “Evidence is not
                                      4


insubstantial merely because we may draw different conclusions from

[the evidence]; the ultimate question is whether it supports the finding

actually made, not whether the evidence would support a different

finding.” Fischer, 695 N.W.2d at 34 (citations omitted).

      Therefore, “[w]hen the challenge to the district court’s ruling is lack

of substantial evidence, we view the evidence in the light most favorable

to the judgment” and “we liberally construe the district court’s findings to

uphold, rather than defeat, the result reached.” Tim O’Neill Chevrolet,

Inc. v. Forristall, 551 N.W.2d 611, 614 (Iowa 1996) (citation omitted).

“However, neither the district court’s conclusions of law nor its

application of its legal conclusions is binding on appeal.” Fischer, 695
N.W.2d at 34 (citations omitted). Our review is for correction of errors at

law. Iowa R. App. P. 6.4.
      IV. Statutory Framework.

      Dohlman sought a finding that he was a wrongfully imprisoned

person under chapter 663A of the Iowa Code. The first step in qualifying

as a wrongfully imprisoned person requires an individual to meet the

following criteria:

          1. As used in this section, a “wrongfully imprisoned
      person” means an individual who meets all of the following
      criteria:

         a. The individual was charged, by indictment or
      information, with the commission of a public offense
      classified as an aggravated misdemeanor or felony.

          b. The individual did not plead guilty to the public
      offense charged, or to any lesser included offense, but was
      convicted by the court or by a jury of an offense classified as
      an aggravated misdemeanor or felony.

         c. The individual was sentenced to incarceration for a
      term of imprisonment not to exceed two years if the offense
                                    5

      was an aggravated misdemeanor or to an indeterminate term
      of years under chapter 902 if the offense was a felony, as a
      result of the conviction.

          d. The individual’s conviction was vacated or dismissed,
      or was reversed, and no further proceedings can be or will be
      held against the individual on any facts and circumstances
      alleged in the proceedings which had resulted in the
      conviction.

         e. The individual was imprisoned solely on the basis of
      the conviction that was vacated, dismissed, or reversed and
      on which no further proceedings can be or will be had.

Iowa Code § 663A.1(1).

      If these criteria are met, the court then proceeds to the second

inquiry: whether that person meets the requirements of section

663A.1(2). Section 663A.1(2) provides:

         2. Upon receipt of an order vacating, dismissing, or
      reversing the conviction and sentence in a case for which no
      further proceedings can be or will be held against an
      individual on any facts and circumstances alleged in the
      proceedings which resulted in the conviction, the district
      court shall make a determination whether there is clear and
      convincing evidence to establish either of the following
      findings:

         a. That the offense for which the individual was
      convicted, sentenced, and imprisoned, including any lesser
      included offenses, was not committed by the individual.

         b. That the offense for which the individual was
      convicted, sentenced, and imprisoned was not committed by
      any person, including the individual.

Id. § 663A.1(2).   If the criteria of both section 663A.1(1) and section

663A.1(2) are met, the individual qualifies as a wrongfully imprisoned

person. Id. § 663A.1(3)(a).

      The parties agree Dohlman met the criteria of section 663A.1(1).

The parties disagree as to whether Dohlman met his burden of proof
                                      6


under section 663A.1(2).       Therefore, the resolution of this appeal

depends on our construction of Iowa Code section 663A.1(2).

      When confronted with the task of statutory interpretation, we have

stated:

      The goal of statutory construction is to determine legislative
      intent. We determine legislative intent from the words
      chosen by the legislature, not what it should or might have
      said.   Absent a statutory definition or an established
      meaning in the law, words in the statute are given their
      ordinary and common meaning by considering the context
      within which they are used.           Under the guise of
      construction, an interpreting body may not extend, enlarge,
      or otherwise change the meaning of a statute.

Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa 2004)

(citations omitted).   Additionally, legislative intent is derived not only

from the language used but also from “the statute’s ‘subject matter, the

object sought to be accomplished, the purpose to be served, underlying

policies, remedies provided, and the consequences of the various

interpretations.’ ”    Cox v. State, 686 N.W.2d 209, 213 (Iowa 2004)

(citations omitted).   When ascertaining legislative intent, the legislative

history of a statute is also instructive. State v. Schultz, 604 N.W.2d 60,

62 (Iowa 1999); Richards v. Iowa Dep’t of Revenue, 362 N.W.2d 486, 488

(Iowa 1985); see also Iowa Code § 4.6(3) (1997) (stating the court may

consider the legislative history of an ambiguous statute in determining

legislative intent).

      The plain language of section 663A.1(2) requires a person to prove

by clear and convincing evidence that the person did not commit the

originally charged offenses or the offenses were not committed by any

person, including himself. “Commit” means to do or to perform an act.

Webster’s Third New International Dictionary 457 (unabr. ed. 2002).
                                     7


Thus, the plain meaning of the words used by the legislature indicates

section 663A.1(2) requires proof the person did not do the offense or the

facts establish an offense was not done by anyone.

      The legislative history supports this plain meaning interpretation

of section 663A.1(2). First, in the explanation of the bill, the committee

on the judiciary stated the purpose of the bill is to provide damages to

      a person who was charged with, convicted of, and sentenced
      to serve a term of incarceration[,] . . . and whose conviction
      was vacated, dismissed, or reversed either because the
      offense was committed by another person or the offense was
      a fabrication.
H.F. 674 Explanation, 77th Gen. Assemb., Reg. Sess. (Iowa 1997)

(emphasis added).

      Second, the proposed legislation had a fiscal impact, requiring a

statement on the fiscal impact of the bill prior to conducting any debate

on the bill. Joint Rules of the Senate and House, H.R.J. Res. 3, 77th

Gen. Assemb., R. 17 (Iowa 1997). The fiscal impact statement for the bill

contained the assumption that “[a]pproximately one case per year is

reversed because of insufficient evidence.     It is assumed that cases

meeting the requirements of this Bill would occur less frequently.” H.F.

674 Fiscal Note, 77th Gen. Assemb., Reg. Sess. (Iowa 1997) (emphasis

added). After receiving the fiscal impact statement, the house and senate

passed the bill. We assume one of the reasons the legislature passed the

bill is because of the fiscal statement and its assumption. State v. Allen,

708 N.W.2d 361, 367 (Iowa 2006).

      Therefore, considering the plain meaning of the statute and its

legislative history, in order for a person to qualify for the benefits

afforded by section 663A.1(2), the person must prove by clear and
                                    8


convincing evidence: (1) the person did not do the offense for which the

person was convicted, sentenced, and imprisoned; or (2) the offense for

which the person was convicted, sentenced, and imprisoned was not

done by anyone.

        V. Analysis.

        Dohlman asserts the reversal of his convictions by the court of

appeals in and of itself proves the requirements of section 663A.1(2) by

clear and convincing evidence. He argues this assertion in two different

ways.
        First, he argues because the court of appeals reviewed his

conviction in the light most favorable to the State, that review is more

closely aligned with his clear and convincing burden rather than the

burden used at his criminal trial, requiring the State to prove his guilt

beyond a reasonable doubt.     Second, he argues the court of appeals’

finding of insufficient evidence to support his convictions is controlling

law for purposes of section 663A.1(2) under the law-of-the-case doctrine.

        These two arguments are essentially the same argument made in

two different ways.    The only law of the case found by the court of

appeals is its legal finding that when it viewed the evidence in the light

most favorable to the State, there was insufficient evidence to support a

finding that Dohlman was guilty beyond a reasonable doubt.            We

disagree the reversal of Dohlman’s convictions by the court of appeals

proves his claim under section 663A.1(2).

        Section 663A.1(2) requires a person to prove by clear and

convincing evidence: (1) the person did not commit the offense for which

the person was convicted, sentenced, and imprisoned; or (2) the offense

for which the person was convicted, sentenced, and imprisoned was not
                                     9


committed by anyone.       An appellate court finding that there is not

substantial evidence to support a criminal conviction does not meet the

requirements of section 663A.1(2).       See Vasquez v. New York, 693
N.Y.S.2d 220, 220 (N.Y. 1999) (holding a reversal of the underlying

criminal conviction does not establish innocence by clear and convincing

evidence); Reed v. State, 574 N.E.2d 433, 435 (N.Y. 1991) (finding a

reversal of the underlying criminal conviction is not equivalent to a

finding of innocence in a subsequent civil proceeding for wrongful

imprisonment involving a lower standard than proof beyond a reasonable

doubt); Walden v. Ohio, 547 N.E.2d 962, 966 (Ohio 1989) (stating “[a]s a

general rule, a verdict or judgment of acquittal in a criminal trial is a

determination that the state has not met its burden of proof on the

essential elements of the crime[, i]t is not necessarily a finding that the

accused is innocent” for purposes of a wrongful imprisonment claim); Le

Fevre v. Goodland, 19 N.W.2d 884, 885 (Wis. 1945) (finding a

determination that the state’s evidence was insufficient to prove the

defendant guilty beyond a reasonable doubt is not equal to finding the

defendant is innocent beyond a reasonable doubt). Such a finding by an

appellate court only means when the court views the evidence in the light

most favorable to the State, a rational trier of fact cannot find the

defendant guilty beyond a reasonable doubt.         State v. Nitcher, 720
N.W.2d 547, 556 (Iowa 2006).

      Therefore, under either of Dohlman’s arguments, a finding by our

court of appeals that the evidence was insufficient to support Dohlman’s

conviction does not in and of itself preclude a court from determining

whether Dohlman proved the requirements of section 663A.1(2) by clear

and convincing evidence.
                                      10


      Next, Dohlman asserts even if the court of appeals reversal does

not in and of itself meet his burden of proof, there is insufficient evidence

in the record to support the district court’s finding that he did not prove

the requirements of section 663A.1(2). To address this assertion, it is

necessary to discuss the offenses for which Dohlman was convicted,

sentenced, and imprisoned.

      Dohlman was convicted of homicide by vehicle, in violation of Iowa

Code section 707.6A(1); homicide by vehicle, in violation of Iowa Code

section 707.6A(2)(a); and two counts of serious injury by vehicle, in

violation of Iowa Code section 707.6A(4). A person commits the crime of

homicide by vehicle, in violation of section 707.6A(1) when “the person

unintentionally causes the death of another by operating a motor vehicle

while intoxicated, as prohibited by section 321J.2.”            Iowa Code

§ 707.6A(1). Section 321J.2 provides in relevant part:

             1. A person commits the offense of operating while
      intoxicated if the person operates a motor vehicle in this
      state in either of the following conditions:

            a. While under the influence of an alcoholic beverage
      or other drug or a combination of such substances.

            b. While having an alcohol concentration as defined in
      section 321J.1 of .10 or more.

Id. § 321J.2.

      The crime of homicide by vehicle in violation of section 707.6A(2)(a)

is committed “when the person unintentionally causes the death of

another by . . . [d]riving a motor vehicle in a reckless manner with willful

or wanton disregard for the safety of persons or property, in violation of

section 321.277.”    Id. § 707.6A(2)(a).   Section 321.277 provides that

“[a]ny person who drives any vehicle in such manner as to indicate either
                                       11


a willful or a wanton disregard for the safety of persons or property is

guilty of reckless driving.” Id. § 321.277 (1997).

      The crime of serious injury by vehicle, in violation of section

707.6A(4), is committed “when the person unintentionally causes a

serious injury, as defined in section 321J.1, subsection 8 by any of the

means described in [section 707.6A(1) or (2)(a)].” Id. § 707.6A(4). Section

321J.1(8) defines serious injury as

      a bodily injury which creates a substantial risk of death, or
      which causes serious permanent disfigurement, or which
      causes protracted loss or impairment of the function of any
      bodily organ or major bodily member, or which causes the
      loss of any bodily member.

Id. § 321J.1(8) (1997).

      Because     the     undisputed        record   establishes   Dohlman

unintentionally caused the death of James Sweeney and serious injury to

Jessica Sweeney at the time of the collision, he must prove by clear and

convincing evidence he was neither driving while intoxicated nor driving

his motor vehicle in a reckless manner to establish he was a wrongfully

imprisoned person.

      The record establishes after a day of deer hunting, Dohlman

consumed numerous alcoholic beverages at various locations. The fatal

accident occurred at approximately 1:30 a.m.         After the accident, the

authorities transported Dohlman to the local hospital for a blood test. At

5:04 a.m., a nurse drew a sample of his blood. The authorities sent the

sample to the department of criminal investigation (DCI). The DCI tested

the blood sample and determined Dohlman’s blood alcohol level to be

.036 at the time it was drawn.
                                           12


      At trial, a criminologist from the DCI applied the science of

retrograde extrapolation to determine Dohlman’s blood alcohol at the

time of the accident.      Retrograde extrapolation determines how much

alcohol a person’s body metabolizes between the time a blood sample is

drawn and some prior time, such as the time of an accident.                    An

averaged metabolized amount is then added to the blood alcohol level

established by the initial test to approximate a person’s blood alcohol at

a prior time.
      After     applying   the   science    of   retrograde   extrapolation,   the

criminologist opined at the time of the accident Dohlman’s blood alcohol

level was between .081 and .096. The criminologist also opined a driver’s

judgment, control, and reaction time begins to be impaired when a blood

alcohol level reaches .05. Finally, the criminologist testified once a blood

alcohol level reaches .08 most drivers’ driving skills are measurably

impaired.

      In its review, the court of appeals concluded when it considered

both the expert and lay testimony as to Dohlman’s intoxication the

evidence was insufficient to support a conviction beyond a reasonable

doubt. Notwithstanding the court of appeals’ conclusion, the evidence of

intoxication still supports the district court finding that Dohlman failed

to prove by clear and convincing evidence he did not commit the offenses

for which he was charged.

      At the time of the accident, a person operated a vehicle while

intoxicated by driving the vehicle under the influence of an alcoholic

beverage or when the driver operated the vehicle with an alcohol

concentration of .10 or more. Iowa Code § 321J.2(1)(a), (b). Although

the record does not establish Dohlman’s blood alcohol level to be .10 or
                                      13


more, the testimony of the criminologist is substantial evidence

indicating a person driving a vehicle with a blood alcohol level above .05

is under the influence of an alcoholic beverage.        The criminologist

testified Dohlman’s blood alcohol level was between .081 and .096 at the

time of the accident.

         Reviewing the record in the light most favorable to uphold the

district court’s judgment, this evidence supports the district court’s

conclusion that Dohlman had not proved by clear and convincing

evidence that he was not driving while intoxicated at the time of the

accident. Accordingly, Dohlman failed to prove he did not commit the

offenses of homicide by vehicle under section 706A.1 and serious injury

by vehicle under section 706A.4. Therefore, we are required to affirm the

district court’s finding that Dohlman did not meet the requirements of

section 663A.1(2) by clear and convincing evidence.
         Under section 663A.1(2), wrongfully imprisoned person status only

applies if a person can prove by clear and convincing evidence: (1) he did

not commit the offenses for which he was convicted, sentenced, and

imprisoned; or (2) the offenses for which he was convicted, sentenced,

and imprisoned were not committed by anyone.          In most cases, this

status will apply to a person who is completely exonerated of the crime

for which he was imprisoned, or if it is determined the victim fabricated

that crime. Dohlman’s failure to meet this heavy burden prevents the

district court from entering an order classifying him as a wrongfully

imprisoned person. Accordingly, we affirm the judgment of the district

court.
                                      14


      VI. Conclusion and Disposition.

      Because substantial evidence supports the district court’s finding

that Dohlman failed to prove by clear and convincing evidence he did not

commit the offenses for which he was convicted, sentenced, and

imprisoned or that any person, including himself, did not commit these

offenses, we affirm the judgment of the district court.

      AFFIRMED.

      All justices concur except Hecht and Appel, JJ., who take no part.